   Case 2:21-mj-15165-ESK Document 3 Filed 05/13/21 Page 1 of 1 PageID: 18




                IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY


 UNITED STATES OF AMERICA                2:21-mj-15165-ESK

              v.                         NOTICE OF APPEARANCE

 GREGORY J. BLOTNICK




      PLEASE TAKE NOTICE that Rachael A. Honig, Acting United States

Attorney for the District of New Jersey, by Fatime Meka Cano (E-mail:

Fatime.Cano@usdoj.gov), Assistant United States Attorney, is appearing for the

United States of America in the above-captioned matter.



                                     Rachael A. Honig,
                                     Acting United States Attorney

                                     s/Fatime Meka Cano
                                     By: Fatime Meka Cano
                                     Assistant United States Attorney

Dated: May 13, 2021
